DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 & 5 are amended. Claims 2, 4 & 6 are cancelled. Claims 7-9 are newly added. Claims 1, 5 & 7-9 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites, in part, “is used to a positive electrode and/or a negative electrode” which is unclear as to how the polymer electrolyte composition is related to the claimed positive electrode and/or a negative electrode. For purposes of examination, the cited above is read as “is included in a positive electrode and/or a negative electrode” as this appears to be applicant’s intent.
Claim 8 recites, in part, “conductivity at X mS/cm (original conductivity of sulfide material) as a targeting index”. It is unclear as to what a conductivity at X mS/cm signifies and what a “targeting index” means in the context of conductivity. The phrase “polymer electrolyte (X1)” should also be corrected to read “the polymer electrolyte composition (X1)” to provide adequate antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata (WO 2016063994 A1 and hereinafter using, as a translation, corresponding US 2018/0340061 Al) in view of Harada (US 2018/0277909 A1).
Regarding claims 1-2, Ogata teaches a lithium-ion solid state electrolyte rechargeable battery ([0046], [0053] & [0135]) comprising a conducive sheet comprising a conductive polymer solid state electrolyte layer including ion transfer sources ([0069]-[0075]) and having a composition including an inorganic solid electrolyte such as a filler (i.e silica, calcium carbonate, magnesium hydroxide) ([0020] & [0083]-[0084]) and a polymer electrolyte composition obtained by graft polymerizing a molten salt 
Regarding claim 5, Ogata further teaches the conductive polymer electrolyte further containing a polyether polymer ([0008] & [0010]-[0011]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ogata (WO 2016063994 A1 and hereinafter using, as a translation, corresponding US 2018/0340061 Al) and Harada (US 2018/0277909 A1), as applied to claims 1-2 & 5 above, and further in view of Ogata (JP 2015038870 A, hereinafter Ogata’870).
Regarding claim 7, Ogata teaches the solid state electrolyte rechargeable battery of claim 1 but is silent as to a polymer electrolyte composition selected form the group consisting of (X1), and (X1) and at least one kind selected from (X2) and (X3) being included in the positive electrode and/or the negative electrode.													Ogata’870 teaches a lithium-ion solid state electrolyte rechargeable battery comprising a positive electrode and a negative electrode, wherein either one of the positive and negative electrode includes a polymer electrolytic composition (X1) having a quaternary ammonium salt structure including quaternary ammonium cations and fluorine-containing anions, and produced by graft-polymerizing a molten salt monomer composition having a polymerizable functional group with fluorine-based polymer (Abstract).										It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to include the polymer electrolyte composition (X1) in the positive and/or negative electrode can be used as a binder for coupling a conductive agent and/or the positive or negative electrode active materials thereby improving resulting in a lithium-ion secondary battery having a large initial capacity, high rate characteristics, and a long-life as taught by Ogata’870 (Abstract; Page 2, 3rd paragraph).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ogata (WO 2016063994 A1 and hereinafter using, as a translation, corresponding US 2018/0340061 Al) and Harada (US 2018/0277909 A1), as applied to claims 1-2 & 5 above, and further in view of O’Neill (US 2018/0006328 A1).
Regarding claim 8, Ogata as modified by Harada teaches the solid state electrolyte rechargeable battery of claim 1 but is silent as to inorganic solid electrolyte being of a sulfide material such as Li2S-P-2S5 which is forms a component with the polymer electrolyte composition (X1).														O’Neill teaches a lithium-ion solid electrolyte rechargeable battery comprising a solid electrolyte layer having a composition including a conductive polymer and an inorganic material such as Li2S-P-2S5 ([0014] & [0040]). 									It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use Li2S-P-2S5 as an the inorganic material in the solid electrolyte layer of Ogata as an art-recognized suitable material for an inorganic material component of a solid electrolyte layer in a lithium-ion rechargeable battery. “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07.   

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ogata (WO 2016063994 A1 and hereinafter using, as a translation, corresponding US 2018/0340061 Al) and Harada (US 2018/0277909 A1), as applied to claims 1-2 & 5 above, and further in view of Zhamu (US 2018/0166759 A1).
Regarding claim 9, Ogata as modified by Harada teaches the solid state electrolyte rechargeable battery of claim 1 but is silent as to the negative electrode comprising a lithium metal foil laminated on a copper current collector.							Zhamu teaches a lithium-ion solid state electrolyte rechargeable battery comprising a negative electrode comprising a lithium metal foil laminated on a copper current collector (0002], [0059] & [0114]).											It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use a lithium metal foil laminated on a copper current collector as a negative electrode because lithium metal has a very high specific capacity as taught by Zhamu ([0002]). Furthermore, it would have been obvious to one of ordinary skill in the art to use a lithium foil laminated on a copper current collector as a suitable negative electrode structure for a lithium-ion battery. “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07. 

Response to Arguments
Applicant's arguments filed 06/21/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments that the combination of Ogata and Harada does not fairly teach or suggest the presently claimed solid state electrolyte rechargeable battery of claim 1, the examiner respectfully disagrees.									In particular, applicant argues that Harada teaches conventional polymer materials such as PAN, PEO and PVdF in the solid state electrolyte layer which are not encompassed by the presently claimed subject matter. However, it is noted that the presently claimed polymer In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant further argues that Harada teaches a composite electrolyte including an inorganic solid particle mixture and a non-aqueous electrolyte including Li. Contrary to applicant’s assertions, Harada specifically teaches a non-aqueous electrolyte which includes a liquid non-aqueous electrolyte as well as a solid polymer electrolyte ([0066]-[0067] & [0076]). Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., mixed state of active materials and inorganic solid particle, particle size of the inorganic solid particle) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).				Moreover, applicant argues that Ogata does not teach mixing a polyether polyol with the polymer conductive component (X1). However, as noted in the rejection of claim 5 above, Ogata teaches an inorganic solid electrolyte layer comprising the instantly claimed polymer electrolyte composition (X1) which can be mixed with a polyether component (Y) ([0008] & [0010]-[0011]).													With regards to applicant’s arguments that it would not have been obvious to one of ordinary skill in the art to the first component in the inorganic solid electrolyte mixture of Harada in the solid state electrolyte layer, it is noted that the inorganic solid electrolyte particles of the first component of Harada impart high ion-conductivity and electrochemical stability to the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727